NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                     Argued March 6, 2013
                                     Decided June 27, 2013

                                               Before

                                  DANIEL A. MANION, Circuit Judge

                               DIANE P. WOOD, Circuit Judge

                                DIANE S. SYKES, Circuit Judge

No. 11‐2991

YONGPING ZHOU,                                          Appeal from the United States District
                        Plaintiff‐Appellant,            Court  for  the  Southern  District  of
                                                        Indiana, Indianapolis Division.
       v.
                                                        No. 1:07‐cv‐0633‐WTL‐TAB
PATRICK T. BELANGER,
                Defendant‐Appellee.                     William T. Lawrence, 
                                                        Judge.

                                           O R D E R

    After Yongping Zhou got into a scuffle with a county deputy outside a courtroom, he
was arrested and charged with several offenses. Eventually the charges were dropped, but
Zhou then sued the deputy under 42 U.S.C. § 1983, asserting that he had been arrested
without probable cause and that the deputy had used excessive force. On the day of the
trial in his federal case, Zhou left a brief telephone message with the court; in it, he said that
because  he  was  ill,  he  would  not  attend.  Treating  this  terse  allegation  of  illness  as
unsubstantiated  and  noting  Zhou’s  failure  on  several  other  occasions  to  meet  court
deadlines, the district court dismissed the case for failure to prosecute. See FED. R. CIV. P.
No. 11‐2991                                                                                    Page 2

41(b). Although Zhou later provided records showing that he indeed had been hospitalized
on the day of trial, the court declined to vacate the judgment. See FED. R. CIV. P. 59(e). We
conclude that the district court acted within its discretion in so ruling, and so we affirm the
judgment.

                                                  I

    In May 2005 Patrick Belanger, a sheriff’s officer for Marion County, Indiana, arrested
Zhou outside a courtroom at the Indianapolis City‐County Building, charging him with
resisting arrest, battery, criminal trespass, and disorderly conduct. A jury later found Zhou
not guilty on the first two counts and deadlocked on the others. After all charges were
dropped, Zhou (proceeding pro se) brought this civil rights suit against Belanger in May
2007.  Zhou  alleges  that  he  was  speaking  to  an  attorney  in  a  county  courtroom  when
Belanger first ordered him to leave and then used excessive force to arrest him without
probable  cause.  Because  the  parties  disagreed  on  the  amount  of  force  used  and  the
circumstances  of  the  arrest,  the  district  court  denied  Belanger’s  motion  for  summary
judgment.

    Over the course of the next four years, the case proceeded slowly, largely because of
Zhou’s delays and failures to comply with the court’s scheduling orders: he missed the
deadline to submit a statement of material facts in dispute, see S.D. Ind. L. R. 56.1(b); failed
to respond to the defendant’s interrogatories after being granted two continuances; did not
submit a certificate of readiness for trial; and failed to file his final witness and exhibit list.
The last of those failings led the court to limit his witnesses to himself and Belanger. The
court did, however, grant Zhou’s request for a trial date after February 2011. It eventually
set trial for May 2011.

     Two months before trial, alleging that he suffers from post‐traumatic stress disorder
and that his condition had worsened over the winter, Zhou sought another trial delay. He
later added, with a confirming note from his doctor, that his medicine left him drowsy and
unable to complete paperwork. The court held a hearing and spoke by telephone with
Zhou’s physician. The district court concluded that Zhou was able to appear at trial and
declined to change the date. Instead, it warned Zhou that failure to appear could result in
the dismissal of his suit with prejudice.  

    Zhou arrived in court on the day of the trial, but he was visibly ill, leading the district
judge to reschedule trial for Monday, June 27, 2011. After this second postponement of the
trial  date,  Zhou  tried  to  push  back  the  date  yet  again;  as  before,  he  asserted  that  his
medicine still left him sleepy and unable to prepare for trial. But unlike his requests before
No. 11‐2991                                                                                   Page 3

the second postponement, Zhou did not support his newest request with any documents.
The  court  concluded  that  Zhou’s  “vague  statements  .  .  .  did  not  indicate,  much  less
establish” that he was unable to attend trial. The court reminded both parties that failure
to appear could result in sanctions, including dismissal of the case. 

    Belanger and his lawyers came to court on June 27 to begin jury selection and trial, but
Zhou was absent. The court received a call that morning stating only that Zhou was ill and
would not be attending trial. The caller hung up without leaving a return number or other
information to allow the court to verify the illness. Because Zhou failed to appear, the court
granted Belanger’s motion to dismiss the case with prejudice for failure to prosecute. Zhou
was assessed costs, including $2,000 for calling 24 potential jurors.

    Zhou moved to vacate the dismissal ten days later. He explained that he had  been
hospitalized from three days before trial until four days after trial for post‐traumatic stress
disorder and severe depression. He added that he had been unable to call the court until
the morning of his trial date because the hospital did not allow long distance calls. He
corroborated his hospitalization with records showing that he was admitted to the Madden
Mental Health Center on June 24, three days before trial, and discharged on July 1. Zhou
also represented that he had just received these medical records from the hospital.

    The district court interpreted the motion as a request to alter the judgment, see FED. R.
CIV. P. 59(e), but it denied the motion. The court noted that although Zhou called on the
morning of trial to say that he was sick, he hung up without leaving a return number. After
recounting Zhou’s history of missed deadlines, his earlier trial delays, and the repeated
warnings from the court that failure to appear could result in dismissal with prejudice, the
court concluded that Zhou had not shown an error of law or fact in the dismissal of his case
for failure to prosecute. The judge’s  order does not mention the two documents Zhou
provided to corroborate his week‐long hospital stay. 

                                                 II

    On appeal, Zhou (now represented by counsel) argues that the district court should
have applied Rule 59(a), not 59(e), while reviewing the motion to vacate or, alternatively,
that  it  abused  its  discretion  by  finding  that  Zhou  had  not  shown  the  extraordinary
circumstances required under Rule 60(b)(6). Zhou argues that by arresting him, Belanger
caused Zhou’s post‐traumatic stress disorder, and its symptoms were triggered while he
was  preparing  for  trial.  This,  he  says,  is  what  necessitated  the  treatment  that  left  him
drowsy. Belanger responds that Zhou’s claims are so undeveloped that they are waived,
but we do not find them quite so perfunctory. Zhou cites pertinent procedural rules and
No. 11‐2991                                                                                    Page 4

attempts to construct an argument based on the text of these rules. See FED.  R.  APP.  P.
28(a)(9)(A); Cole v. Comm’r of Internal Revenue, 637 F.3d 767, 772–73 (7th Cir. 2011); Haxhiu
v. Mukasey, 519 F.3d 685, 691–92 (7th Cir. 2008).

    The  district  court  appropriately  interpreted  Zhou’s  pro  se  “motion  to  vacate”  as  a
request to alter the judgment under Rule 59(e) because neither Rule 59(a) nor Rule 60(b)(6)
apply here. First, a request for a new trial under Rule 59(a) is relevant only when there has
already been a trial, see Willis v. Lepine, 687 F.3d 826, 836 (7th Cir. 2012); Frizzell v. Szabo,
647  F.3d  698,  702  (7th  Cir.  2011),  and  no  trial  occurred  in  this  case.  Second,  we  have
adopted  the  bright‐line  rule  that  district  courts  should  treat  motions  filed  before  the
deadline established in Rule 59 as arising under that rule, not Rule 60. Kiswani v. Phoenix
Sec. Agency, Inc., 584 F.3d 741, 742 (7th Cir. 2009); United States v. Deutsch, 981 F.2d 299,
300–01 (7th Cir. 1992). Because Zhou’s motion comes under Rule 59(e), our review of the
Rule  41(b)  dismissal  and  the  denial  of  the  post‐dismissal  motion  merge  as  a  practical
matter.  Borrero  v.  City  of  Chi.,  456  F.3d  698,  700  (7th  Cir.  2006);  Tango  Music,  LLC  v.
DeadQuick Music, Inc., 348 F.3d 244, 247 (7th Cir. 2003). 

    Dismissal for failure to prosecute under Rule 41(b) is an extraordinarily harsh sanction,
but it is an appropriate exercise of discretion where the litigant has shown a clear pattern
of delay, willfully disobedient behavior, or failure to conform to lesser sanctions. See Kasalo
v. Harris & Harris, Ltd., 656 F.3d 557, 561 (7th Cir. 2011); Owen v. Wangerin, 985 F.2d 312, 317
(7th Cir. 1993) (explaining that cases are typically dismissed for failure to prosecute “when
the plaintiff is not ready for trial or fails to appear”). Several factors bear on the question
whether dismissal for lack of prosecution is appropriate, see Kasalo, 656 F.3d at 561. These
include the frequency of the plaintiff’s noncompliance with deadlines, the effect of delay
on the judge’s calendar, the culpability of the plaintiff, prejudice to the defendant, the
possible merits of the suit, and the social objectives of the litigation. Id. 

   The first three factors (deadline violations, calendaring effects, and culpability) weigh
against Zhou. Long before he missed his trial date, Zhou repeatedly had violated discovery
and other pretrial deadlines. These violations led to sanctions, but that did not stop the
delays.  Later,  when  Zhou  demonstrated  a  need  to  postpone  the  trial,  the  judge  twice
rearranged his calendar but warned that the June date was firm. Although a plaintiff will
not be blamed if she is literally unable to fulfill a court’s request, see Williams v. Adams, 660
F.3d  263,  265  (7th  Cir.  2011),  Zhou  can  be  faulted  for  submitting,  after  the  second
postponement of trial, unsubstantiated motions asserting ongoing illness and then, on the
morning of trial, phoning in a conclusory assertion of illness with no call‐back number or
other way to permit verification. Medical treatment can justify a delay of trial, but the delay
must be supported with a “detailed showing.” See Moffitt v. Ill. State Bd. of Educ., 236 F.3d
No. 11‐2991                                                                               Page 5

868, 874–76 (7th Cir. 2001) (explaining that district court could reasonably demand that
person entering substance‐abuse treatment on eve of trial provide treatment details); Hunt
v. City of Minneapolis, Minn., 203 F.3d 524, 528 (8th Cir. 2000) (explaining that evidence did
not show plaintiff’s post‐traumatic stress disorder was responsible for majority of delays).
Zhou made no such showing.

    The remaining factors (prejudice, merits, and social objectives) either favor dismissal
or are neutral. Belanger was prejudiced by readying himself for trial in June, and the 24
prospective jurors summoned for the venire were seriously inconvenienced as well. The
merits of the suit are debatable, as reflected in the order denying summary judgment to
Belanger. And although the suit seeks to vindicate important constitutional guarantees, it
is essentially a controversy limited to two people concerning a one‐time event. On balance,
given the repeatedly missed deadlines, the ignored warnings, the public and private costs,
the undocumented assertion of yet another illness, and the ineffectiveness of the earlier
sanction, the court did not abuse its broad discretion by choosing to dismiss when it did. 

    Finally, we must say a word about the court’s ruling on Zhou’s post‐dismissal motion.
Motions under Rule 59(e) allow litigants to justify a previously unexplained absence to the
court. See McInnis v. Duncan, 697 F.3d 661, 664–65 (7th Cir. 2012). One situation in which
this may arise is when the party wishes to point to a legitimate medical excuse for failing
to attend trial. See Johnson v. Kamminga, 34 F.3d 466, 468 (7th Cir. 1994) (“Had [plaintiff’s]
absence  been  justifiable,  a  Rule  59  motion  supplemented  with  appropriate  medical
documentation would have been a prudent course of action”). But a district court may
deny a Rule 59(e) motion if it presents grounds that the litigant could have advanced before
judgment. Obriecht v. Raemisch, 517 F.3d 489, 494 (7th Cir. 2008); Sigsworth v. City of Aurora,
487 F.3d 506, 511–12 (7th Cir. 2007).

    With one exception, Zhou’s post‐dismissal motion furnished only information that he
could have provided earlier. We acknowledge that he supplied medical records showing
that he was hospitalized at the time of trial, and he argues that he could not have submitted
these  records  sooner.  But  even  without  these  documents,  Zhou  could  have  provided
equivalently useful information to the court before dismissal. Zhou gives no reason why,
for example, if he was able to call the court on the morning of trial to say that he was ill, he
was unable to add during that phone call corroborating details then available to him. He
could, for example, have detailed the nature of the illness and treatment, provided the
name, phone number, or location of the hospital or doctor who was caring for him, or given
other specifics that would have supported his assertions and allowed the court or defense
counsel  to  verify  them.  Zhou’s  failure  to  provide  modest,  available  details  to  help
substantiate  his  last‐minute  allegation  of  illness,  combined  with  his  pattern  of  missed
No. 11‐2991                                                                            Page 6

deadlines and trial delays, justifies the district court’s discretionary refusal to vacate its
dismissal. 

   We AFFIRM the judgment of the district court.